DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-13, & 15-16 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- -  wherein a circuit is connected to the micro light-emitting diode, and the circuit is in direct contact with the first protection layer and the second protection layer - - wherein the curved slope shape of the second protection layer in a thickness of the second protection layer on the substrate is gradually increased along a direction away from the first protection layer, wherein an included angle between the second protection layer and the substrate is an acute angle, and an included angle between the second protection layer and the first protection layer is an acute angle, wherein the included angle between the second protection layer and the substrate is less than or equal to 45 degrees, and the included angle between the second protection layer and the first protection layer is greater than or equal to 45 degrees.” with combination of other claim limitations in claim 1.
Also, the prior art does not teach or render obvious “- -  wherein a circuit is connected to the micro light-emitting diode, and the circuit is in direct contact with the first protection layer and the second protection layer - - wherein a ratio of the maximum thickness of the first protection layer on the outer side wall to the maximum thickness of the second protection layer on the outer side wall is less than or equal to 0.2, wherein the curved slope shape of the second protection layer in a thickness of the second protection layer on the substrate is gradually increased along a direction away from the first protection layer. ” with combination of other claim limitations in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899